Lesinski, C. J.
(concurring in part; dissenting in part). In March of 1972, defendant took over $100 in a robbery at a Detroit bar. In May of 1973 he was tried in Detroit Recorder’s Court on the charge of unarmed robbery, MCLA 750.530; MSA 28.798. Judge John Patrick O’Brien, sitting without a jury, found defendant guilty and sentenced him to 10 to 15 years in prison. Defendant’s appeal from his conviction presents two significant issues.
On April 5, 1972, after defendant’s arraignment, *212his appointed counsel moved to have him committed to the Center for Forensic Psychiatry for an evaluation of his competency to stand trial. Pursuant to the procedure then found in MCLA 767.27a(3); MSA 28.966(H)(3), Judge A. R. DeBiasi ordered the commitment. Judge Joseph A. Gillis held a hearing on defendant’s competency on April 28, 1972. He ruled defendant incompetent to stand trial and ordered him committed to the Department of Mental Health. On November 17, 1972, the department certified its opinion that defendant was then competent to stand trial. A psychiatric report on defendant accompanied the certified opinion to the committing court. On November 24, 1972, Judge Gillis ordered defendant returned to Wayne County Jail. Though MCLA 767.27a(6); MSA 28.966(H)(6) states that at this point: "The court shall immediately hear and determine the question of competence to stand trial”, no hearing was held. Instead, defendant and his first attorney, who still represented defendant at this point, signed a "waiver of competency hearing” form on December 1, 1972.
The defendant contends that his conviction must be reversed because the court failed to hold the statutorily required hearing. His contention has merit.
Due process is offended by the trial of a defendant who is unable to understand or assist in the proceedings against him, for "the prohibition [against trying an incompetant] is fundamental to an adversary system of justice”. Drope v Missouri, 420 US 162, 172; 95 S Ct 896, 904; 43 L Ed 2d 103, 113 (1975). When the question of a defendant’s competency is a legitimate one, both the constitution and this state’s statutes require that it receive judicial consideration. "If there be evidence of *213incompetence, the issue must be decided.” People v Blocker, 393 Mich 501, 510; 227 NW2d 767 (1975). Defendant here did more than merely offer evidence of his incompetency; he was adjudged incompetent in a hearing and subsequently committed. The Department of Mental Health’s later opinion that he was competent is only evidence to be considered in a judicial determination, not a substitute for the statutorily required judicial hearing. People v Chase, 38 Mich App 417; 196 NW2d 824 (1972).
The signed waiver must be viewed as meaningless. "But it is contradictory to argue that a defendant may be incompetent, and yet knowingly or intelligently 'waive’ his right to have the court determine his capacity to stand trial.” Pate v Robinson, 383 US 375, 384; 86 S Ct 836, 841; 15 L Ed 2d 815, 821 (1966). This Court has refused to give effect to supposed waivers of a defendant’s right to a competency hearing, People v Lucas, 47 Mich App 385; 209 NW2d 436 (1973), People v Anderson, 53 Mich App 60; 218 NW2d 412 (1974), or even his right to be present at his competency hearing, People v Thompson, 52 Mich App 262; 217 NW2d 63 (1974).
The recent Supreme Court decisions dealing with competency hearing requirements, People v Blocker, supra, and People v Lucas, 393 Mich 522; 227 NW2d 763 (1975), give us no cause to doubt that it was reversible error not to hold a hearing to determine defendant’s competency. Blocker ruled some evidence of incompetency must be offered before a defendant’s right to a hearing becomes operative. In Lucas, the Supreme Court dealt with the appropriate remedy for noncompliance with procedural requisites when evidence of incompetency is lacking. In a footnote the Court *214pointed out that the validity of a waiver by counsel of a defendant’s right to a hearing was not before it. 393 Mich at 528, n 5.
Lucas held that where no evidence of incompetency has been previously offered the appropriate remedy for failure to hold a required hearing is a motion for new trial accompanied by affidavits and other evidence of defendant’s incompetence at the time of his original trial. A duly supported motion would require the trial court to hold a hearing. This remedy is inappropriate when a defendant made a strong showing of incompetency prior to his original trial. Nor would a nunc pro tunc hearing be the most fitting remedy for defendant, in view of the already lengthy delays in this case. Instead we reverse and remand for a new trial.
We must also consider defendant’s claim that the trial court abused its discretion by not adjourning the trial to allow defendant time to give the prosecution the four-day notice formerly required when an insanity defense was presented.
Defendant’s third appointed counsel represented him at trial. The first withdrew for reasons undisclosed, while the second, relying on a psychiatric evaluation, disagreed with defendant on whether to assert an insanity defense. Because he was involved in another trial, defendant’s trial counsel was only able to meet briefly with defendant from the time of his appointment in April of 1973 until defendant’s trial the next month. Defendant told his attorney that insanity was his only possible defense, and this defense was raised on the first day of trial. The trial judge would not allow the defense to be presented, since the four-day notice then required by MCLA 768.20; MSA 28.1043, had not been given. MCLA 768.21; MSA 28.1044 gave the court discretion to exclude evidence of defendant’s insanity when the required notice had not been given. The trial court refused defense coun*215sel’s motion for a continuance to give the prosecutor the four-day notice.
This Court has placed emphasis upon a defendant’s personal culpability and possible prejudice to the prosecution when reviewing a trial court’s refusal of a defense request made before trial is under way to present alibi or insanity witnesses. See, for example, People v Robinson, 54 Mich App 704; 221 NW2d 596 (1974), People v Tyrone Williams, 38 Mich App 146; 195 NW2d 771 (1972), People v Sherrod, 32 Mich App 183; 188 NW2d 221 (1971).
Here we find it difficult to place any blame upon the defendant personally. He had been found incompetent, less than a year before his trial, and had not yet been ruled competent to stand trial. He had told all three of his attorneys that his only defense was insanity. This was known by the trial judge.
Prejudice to the prosecutor in this case would have been very insignificant, for the defense counsel requested a continuance to give the prosecutor at least a four-day notice. Thus, the prosecutor would have had as much time as he would have had with proper notice.
Nevertheless, the trial court refused to grant a continuance, emphasizing the docket problems and inconvenience to prosecution witnesses it would cause. These factors deserve some consideration, but they should not block earnest efforts by defendant to present his only defense. On the facts of this case, the refusal to allow defendant to raise his insanity defense after an appropriate adjournment was an abuse of discretion on a matter serious enough to be deemed reversible error.
This case is reversed and remanded for a new trial and such further proceedings as are necessary.